Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J., at Darden hearing; John A.K. Bradley, J., at plea and sentence), rendered July 24, 2001, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of five years to life, unanimously affirmed.
Based upon our review of the minutes of the Darden hearing (People v Darden, 34 NY2d 177 [1974]), we conclude that there was probable cause for issuance of the search warrant (see generally Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]). Concur—Saxe, J.E, Marlow, Nardelli, Sweeny and Catterson, JJ.